Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 10/21/22.
	Claims 21-40 are pending.
Drawings
The drawings were received on 10/21/22.  These drawings are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claims 21 and 31, the terms “a flexible symbol based STRB” and “an uplink (UL) symbol based STRB” are recited.  However, the specification does not explicitly define these terms, these terms are not defined in the claims, and these terms do not appear to be terms of art.  Hence, it is not readily apparent how these terms are to be properly construed such that a “flexible symbol based STRB” can be clearly differentiated from an “uplink symbol based STRB” when interpreting these claims.  In other words, how is a “flexible symbol based STRB” different from an “uplink symbol based STRB” since each of these STRBs can include common overlapping symbols.  For example, as described in the specification, a “flexible symbol based STRB” can include both flexible and uplink symbols and a “uplink symbol based STRB” can include both uplink and flexible symbols.  Hence, if a STRB includes both uplink and flexible symbols, how can one determine if this STRB is a “flexible symbol based STRB” or an “uplink symbol based STRB”?
	The remaining dependent claims 22-30 and 32-40 fall in view of claims 21 and 31, respectively.
	In addition, in claim 22, the limitation “the WTRU” (line 2) lacks a clear antecedent basis, i.e., it is not clear which of the previously recited first and second WTRUs the limitation “the WTRU” refers back to.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	However, the reasons for the allowable subject matter are held in abeyance until the 112(b) problems are resolved.
Response to Arguments
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive. 
Applicant argues, re claims 21 and 31, that the claimed terms “flexible symbol based STRB” and “uplink symbol based STRB” are not vague and indefinite and as support, cites paragraph nos. 0010, 0075, 0078, and 0089-0090 in the specification.  This argument is not persuasive.  None of the cited paragraph numbers explicitly defines the claimed terms “flexible symbol based STRB” and “uplink symbol based STRB” such that one of ordinary skill in the art may understand the precise metes and bounds of these terms.  In the example given in the above 112(b) rejection and reiterated herein, the term “flexible symbol based STRB” can include both flexible and uplink symbols and the term “uplink symbol based STRB” can include both uplink and flexible symbols, as described in the specification.  Hence, if a STRB includes both uplink and flexible symbols, how can one determine if this STRB is a “flexible symbol based STRB” or an “uplink symbol based STRB”?  Such a determination cannot be made as the claims and specification are written and hence, the metes and bounds of these terms cannot be reasonably ascertained.
The remaining 112(b) rejections in the last office action have been withdrawn in view of applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the abstract and paragraph nos. 0082, 0113-0115 of Yang et al (US 2021/0176747) which disclose that a SFI index may indicate the particular UL, DL, and flexible symbols in a slot.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414